Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-13 allowable.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the elastic body maintains an air pressure in the gap equal to a surrounding air pressure when no external force is exerted on the stand in a direction to separate the stand from the placement surface while the stand is placed on the placement surface, and generates the negative pressure in the gap when the elastic body is elastically deformed in the direction to separate the stand from the placement surface when the external force is exerted on the stand while the stand is placed on the placement surface in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 12:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the elastic body maintains an air pressure in the gap equal to a surrounding air pressure when no external force is exerted on the stand in a direction to separate the stand from the placement surface while the stand is placed on the placement surface, and generates the negative pressure in the gap when the elastic body is elastically deformed in the direction to separate the stand from the placement surface when the external force is exerted on the stand while the stand is placed on the placement surface in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Most suction cups work by having a negative air pressure within the suction cup that causes the higher atmospheric air pressure to press against the suction cup keeping it closed. Examples include:
Carnevali (US 20090050758 A1)
White (US 20190017536 A1)
Koop (US 20160258473 A1)
Fan (US 20120287560 A1)

Chang (US 8087625 B2) teaches a device main body (9, fig 1); and
a stand (1, 3, 5, fig 1) that is placed on a placement surface (mounting surface col 5 line 7) and supports the device main body, wherein
the stand includes
a base portion (12, 20, fig 14), and
an elastic body (10, fig 14) that is disposed on a lower surface of the base portion and has a suction surface (bottom of 10) that is attached by suction to the placement surface (col 5 lines 6-7), when a negative pressure is generated in a gap between the suction surface and the placement surface (col 5 lines 6-7), with the negative pressure, and 
the elastic body
generates the negative pressure in the gap (col 5 lines 6-7) when the elastic body is elastically deformed in the direction to separate the stand from the placement surface when the external force (vertical force in fig 15) is exerted on the stand while the stand is placed on the placement surface (fig 15, col 5 lines 6-7).

However Chang fails to teach that the elastic body maintains an air pressure in the gap equal to a surrounding air pressure when no external force is exerted on the stand in a direction to separate the stand from the placement surface while the stand is placed on the placement surface, and


It seems that there is no negative pressure in the state of fig 8A, and a negative pressure creates suction in fig 8B. The independent claims require that the air pressure be equal to the surrounding air pressure until an external force is exerted. However Walton does not qualify as prior art.

Browne (US 8096537 B2) col 9 lines 49-53 recite ‘Activation of the shape memory polymer causes the central portion to collapse due to the pressure differential such that the pressure P1 within the cup is about equal to the atmospheric pressure P2 outside the cup in this manner effecting release/disengagement of the suction cup from the surface’. This does indicate an equal air pressure in the gap to the surrounding air pressure, however this is for removing the suction cup so that the air pressure is not maintained at an equal level.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841